Citation Nr: 1726962	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-22 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for right median nerve neuropathy.

3.  Entitlement to a rating higher than 50 percent for major depressive disorder prior to December 29, 2015, and a rating higher than 70 percent thereafter.

4.  Entitlement to a rating higher than 20 percent for status post L4-5 and L5-S1 fusion with favorable ankylosis (low back condition) prior to April 27, 2011, and a rating higher than 40 percent thereafter.

5.  Entitlement to an initial rating higher than 20 percent for right L5 and S1 radiculopathy.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from April 2004 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board ) on appeal from several rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2009, the RO continued a 20 percent rating for the Veteran's low back condition.  In February 2010, the RO continued a 50 percent rating for major depressive disorder.  In August 2010, it granted service connection for right radiculopathy and assigned a 20 percent rating effective December 14, 2009.  It also denied service connection for a cervical spine condition and median nerve neuropathy, and denied a TDIU.  The Veteran perfected appeals for these rating decisions, during which time original jurisdiction of the matter was transferred to the RO in Phoenix, Arizona.

In January 2016, the Phoenix RO increased the rating for the Veteran's major depressive disorder to 70 percent effective from December 29, 2015.  In March 2016, it granted a separate 20 percent rating for left leg radiculopathy effective February 17, 2016.  In April 2016, it increased the rating for her low back condition to 40 percent effective April 27, 2011. 

The issue of entitlement to service connection for median nerve neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine condition was not incurred in service, and is not otherwise etiologically related to service.

2.  Prior to March 7, 2010, major depressive disorder was manifested by depressed mood, a lack of motivation, and decreased social interaction; from that date, it was manifested by impaired impulse control with periods of violence, depressed mood with tearful presentation, and self-injurious behavior.

3.  Prior to April 27, 2011, the Veteran's low back condition was manifested by forward flexion of at least 40 degrees; from that date, it was manifested by favorable ankylosis.

4.  Left leg radiculopathy was not diagnosed or otherwise manifest to a compensable degree prior to February 17, 2016; from that date, it was manifested by moderate incomplete paralysis.

5.  Prior to February 17, 2016, right L5 and S1 radiculopathy was manifested by moderate incomplete paralysis; from that date, it was manifested by moderately severe incomplete paralysis.

6.  The Veteran's service-connected disabilities prevent her from obtaining and maintaining substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Prior to March 7, 2010, the criteria for a rating higher than 50 percent for major depressive disorder have not been met; from that date, the criteria for a 70 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, DC 9434 (2016).

3.  Prior to April 27, 2011, the criteria for a rating higher than 20 percent for status post L4-5 and L5-S1 fusion with favorable ankylosis have not been met; from that date, the criteria for a rating higher than 40 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5241 (2016).

4.  Prior to February 17, 2016, the criteria for a separate rating for left leg radiculopathy have not been met; from that date, the criteria for a rating higher than 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, 4.71a, DC 8520 (2016).

5.  Prior to February 17, 2016, the criteria for an initial rating higher than 20 percent for right L5 and S1 radiculopathy have not been met; from that date, the criteria for a 40 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, 4.71a, DC 8520 (2016).

6.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

With respect to element (1), a current disability, VA records from September 2008 noted a questionable small osteophyte or calcification along the anterior disc margin of C6-7.  There was also a slight reversal of cervical lordosis.  A July 2010 VA examination diagnosed cervical strain.  Therefore, a current disability has been established.  

However, the evidence is against finding that an injury, disease, or event relevant to the cervical spine occurred in service.  In an attachment to the October 2014 VA Form 9, the Veteran's representative suggested that the Veteran incurred trauma from "being slammed around on a Coast Guard vessel."  Notably, the Veteran was involved in a shipboard accident, and her service treatment records contain extensive findings relating to a low back injury from this incident.  However, there are no records showing any complaints, treatment, or diagnoses relating to a cervical spine condition.  Given that her low back injury was so well-documented, it is unlikely that she also sunstained a cervical spine injury from the same incident without it being recorded.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

In the same attachment, her representative also asserts that there is diagnostic evidence of arthritis in the cervical spine as of September 2008.  Under 38 C.F.R. § 3.307(a)(3) and 38 C.F.R. § 3.309, certain chronic conditions, including arthritis, will be presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  The representative acknowledges that September 2008 is 14 months after separation, but asks that "common sense" be applied to find that the arthritic condition was likely present two months before September 2008, within one year of service.

However, as stated above, the September 2008 findings were limited to a questionable small osteophyte or calcification and some reversal of lordosis.  An osteophyte is a bony excrescence or osseous outgrowth.  See Dorland's Illustrated Medical Dictionary 1369 (31st ed. 2007).  Lordosis is the concave portion of the spinal column as seen from the side.  Id. at 1090.  In contrast, arthritis is defined as inflammation of a joint.  Id. at 152.  Therefore, the Board finds that the September 2008 x-ray does not establish a diagnosis of arthritis.  This conclusion is supported by the July 2010 VA examination, which only diagnosed cervical strain.

For these reasons, the Board finds that the evidence is against a finding that element (2) of service connection, an in-service incurrence, has been established.  Therefore, service connection for a cervical spine condition is not warranted.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A.  Major Depressive Disorder

1.  Applicable Law

The Veteran's major depressive disorder is rated under Diagnostic Code (DC) 9434.  She was assigned a 50 percent rating prior to December 29, 2015, and a 70 percent rating thereafter.

DC 9434 is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under this formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The criteria listed in the General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).

The rating is to be assigned not solely on the presence or absence of particular symptoms, but rather the frequency, severity, and duration of such symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The evidence in this case includes Global Assessment of Functioning (GAF) scores. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  It was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Therefore, GAF scores will not be discussed further.

2.  Evidence and Analysis

In this case, the Board finds that a rating higher than 50 percent is not warranted prior to March 7, 2010.  Evidence from this period includes VA records from June 2009 and a January 2010 VA examination.  Collectively, this evidence shows the Veteran reported a constant depressed mood, along with anhedonia, helplessness, insecurity about being alone, a lack of drive or motivation, and mild occasional anxiety that was exacerbated once a month.  She cohabitated with her boyfriend, but acknowledged not picking up the phone when her best friend called.  Examinations revealed normal attire and hygiene, normal speech, and normal thought processes.  No delusions, hallucinations, obsessive behavior, or suicidal or homicidal ideation was present.  Memory was intact.  Impulse control was good with no periods of violence.  The Veteran manifested a depressed mood with a full and appropriate affect.  

These findings, which document depressed mood and decreased motivation, are consistent with the severity of symptoms contemplated by the assigned 50 percent rating.  Although the 70 percent rating criteria contemplate deficiencies in "most areas," including mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio at 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean her depressive disorder rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  Indeed, the January 2010 VA examiner indicated that the Veteran's symptoms result in reduced reliability and productivity, consistent with the 50 percent rating.  The Veteran is adequately compensated for that impairment.  

There is no indication of suicidal ideation, obsessional rituals, speech abnormalities, near-continuous panic or depression affecting independent function, impaired impulse control, spatial disorientation, neglect of personal appearance, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, or any other symptoms consistent with the 70 percent rating based on their frequency, severity, or duration.  

From March 7, 2010, a 70 percent rating is warranted.  The Veteran's boyfriend submitted a statement on that date noting that he had to leave the house when the Veteran had violent outbursts, which including throwing objects and ripping out her own hair.  VA records from April 2010 noted that the Veteran was briefly hospitalized after cutting her forearm following an argument with her boyfriend.  In November 2010, she had restless legs on examination.  In April 2011, she presented with a tearful affect and reported poor impulse control, including breaking a television and fish tank, and pouring bleach over her boyfriend's clothes.  In May 2011, her presentation was intermittently tearful with mild psychomotor acceleration.  

These findings document impaired impulse control with periods of violence, more severe mood deficiencies (demonstrated by tearful presentation on examination), and self-injurious behavior, all of which are consistent with the higher 70 percent rating.  A December 2015 VA examiner found that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in most areas, which is also consistent with the criteria for the 70 percent rating.

A maximum 100 percent rating is not warranted, however, for all periods under consideration.  The Veteran has not demonstrated any gross impairment in thought process or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  There is no indication that she had intermittently lost the ability to perform activities of daily living, was disoriented to time or place, or had memory loss for basic concepts such as her own name or occupation.  Although she demonstrated self-injurious behavior, she was not shown to be a persistent danger to herself, and no VA examiner found her to have total occupational or social impairment.  Indeed, while she had problems relating to others, she still maintained a few relationships with her fiance (and later roommate), father, and friends on the East Coast.  In other words, none of the symptoms demonstrated by the evidence are of equivalent magnitude to those contemplated by the 100 percent rating.

For these reasons, a 50 percent rating is appropriate prior to March 7, 2010, and a 70 percent rating is appropriate thereafter.  Neither the Veteran nor her representative has raised any other issues with respect to this assigned rating, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B.  Low Back Condition

The Veteran's low back condition is rated under DC 5241.  She was assigned a 20 percent rating prior to April 27, 2011, and a 40 percent rating thereafter.

DC 5241 is part of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under this formula, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or when there is favorable ankylosis of the thoracolumbar spine.  A higher 50 percent rating is assigned with unfavorable ankylosis of the thoracolumbar spine.

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").

Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

Prior to April 27, 2011, a rating higher than 20 percent is not warranted.  A June 2009 VA examination recorded 40 degrees of flexion, with the onset of pain at 10 degrees.  These findings were unchanged following repetitive testing.  Notably, the examiner indicated that the Veteran was able to flex 75 degrees while showing areas of numbness and collecting her belongings off of the floor.  During an additional examination in July 2010, flexion was 50 degrees, with pain throughout the range of motion.  These findings were also unchanged following repetitive testing.

Collectively, these findings demonstrate that the Veteran's low back condition did not limit flexion of her thoracolumbar spine to 30 degrees or less for this period.  Although she experienced pain, the evidence does not show that this resulted in any significant functional loss.  The Veteran was able to maintain the same range of motion following repetitive testing, and in fact had 75 degrees of flexion in the context of activities such as picking up her belongings.

During the June 2009 examination, the Veteran reported having flare-ups precipitated by weather changes.  In July 2010, she reported flare-ups associated with pressure changes.  The 2010 examiner stated that he could only speculate as to the level of impairment during flare-ups because the Veteran was not having one during the examination.

From April 27, 2011, a rating higher than 40 percent is not warranted.  As noted above, the 50 percent rating is only assigned for unfavorable ankylosis.  VA examinations in April 2011 and February 2016, however, specifically documented favorable ankylosis.  There is no indication from either examination, or from the Veteran's available treatment records, that her low back condition results in any of the manifestations associated with unfavorable ankylosis found in Note (5) of the General Rating Formula.

Note (1) of the General Rating Formula requires the Board to evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  The Veteran's lower extremity radiculopathy is discussed below.  Otherwise, VA examinations in June 2009, July 2010, and April 2011 all show the Veteran denied a history of any bowel or bladder symptoms.  During a February 2016 VA examination, she acknowledged a history of bladder stress incontinence since undergoing a hysterectomy, with no indication that this incontinence is associated with her low back condition.

For these reasons, the 20 percent rating is appropriate prior to April 27, 2011, and the 40 percent rating is appropriate thereafter.  Neither the Veteran nor her representative has raised any other issues with respect to this assigned rating, nor have any other issues been reasonably raised by the record.

C.  Right L5 and S1 Radiculopathy and Left Leg Radiculopathy

The Veteran was assigned separate ratings for lower extremity radiculopathy associated with her low back condition.  Her right leg radiculopathy is rated at 20 percent for the entire appeal period.  Her left leg radiculopathy was assigned a 20 percent rating from February 17, 2016.  Both ratings were assigned under DC 8520.

DC 8520 provides ratings for paralysis or incomplete paralysis of the sciatic nerve. Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, DC 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 .

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.  

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 . It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6.




1.  Left Leg

The Board has considered whether a separate rating for left leg radiculopathy is warranted prior to February 17, 2016, in accordance with Note (1) of the General Rating Formula for Diseases and Injuries of the Spine.  During a June 2009 VA examination, the Veteran reported numbness and pain in her left side.  However, examination revealed normal strength, sensation, and reflexes.  During a July 2010 VA examination, there were no significant complaints or findings recorded for the left leg.  During an April 2011 VA examination, strength, sensation, and reflexes were again all found to be normal.

In sum, the Board has considered the Veteran's subjective complaints from June 2009.  However, given the lack of any objective findings or diagnosis of left leg radiculopathy prior to February 17, 2016, a separate compensable rating under DC 8520 would not be appropriate.

From February 17, 2016, a rating higher than 20 percent is not warranted.  The VA examination conducted on that date noted strength of 4+/5 in the hip, quadriceps, hamstring, and ankle.  Strength was 2+ in the extensor hallucis longus.  Reflexes were 1+ in the knees and ankles.  Sensation was intact.  The examiner noted intermittent severe pain in the toes, and assessed the overall severity of her radiculopathy as "mild to moderate."

The Board has considered the markedly diminished extensor hallucis longus strength, as well as the diminished reflexes, documented during this examination.  However, given that overall strength was otherwise 4+/5, these findings are contemplated by the assigned rating for "moderate" incomplete paralysis.  Similarly, while the Veteran had "severe" pain, this was only on an intermittent basis.  When viewed alongside the examiner's assessment of mild to moderate radiculopathy, the overall disability picture associated with left leg radiculopathy is appropriately rated as "moderate" incomplete paralysis, and a higher rating is not warranted.

2.  Right Leg

Prior to February 17, 2016, an initial rating higher than 20 percent is not warranted.  During a July 2010 VA examination, the Veteran reported radiating pain, numbness, weakness, and tingling in her right leg.  Examination revealed diminished Achilles reflex, numbness in the web space between the great and second toes, and motor strength of 4/5.  These findings show impairment with reflexes, sensation, and motor strength.  However, the extent of impairment in these three areas is minor, and the Board finds that it is fully compensated by the assigned rating, which contemplates "moderate" incomplete paralysis.

The July 2010 VA examination findings represent the most severe symptoms for the period prior to February 17, 2016.  For example, VA records from June 2009 only document decreased light touch sensation, with normal strength and reflexes.  Therefore, the evidence is against finding that a higher rating is appropriate for this part of the appeal period.

From February 17, 2016, a 40 percent rating is warranted.  During the VA examination conducted on that date, the Veteran was noted to have 4+/5 strength in the quadriceps, hamstring, hip, and ankle, and 2+/5 in the extensor hallucis longus.  No muscle atrophy was present.  Reflexes were 1+, and sensation below the knee was diminished.  The examiner noted moderate to severe sharp pain to the right toes on a constant basis, and severe numbness below the knee distally.  

Although the examiner assessed the Veteran's radiculopathy as "moderate," the Board finds that it is most appropriately rated as "moderately severe," given the findings of "moderate to severe" constant pain and "severe" numbness.  However, a 60 percent rating is not appropriate, as such a rating requires marked muscular atrophy, which is not present in this case.




III.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

This Veteran is service-connected for major depressive disorder, a low back condition, bilateral lower extremity radiculopathy, and scars associated with the low back condition.  Her combined evaluation of at least 70 percent during the appeal period, to include at least 50 percent for major depressive disorder, satisfies the schedular criteria for a TDIU.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In an April 2010 vocational rehabilitation application, the Veteran reported having two years of college-level education.  Additional records from May 2010 reflect only a high school level education with several credit hours of general studies.  During a December 2015 VA examination, she reported that she completed two years at a university veterninarian program but did not finish.

In a November 2010 statement, she reported a history of working as a wine technician, as a veterinary assistant, as a cashier, and as a waitress or server.  She stated that she last worked in 2008.

Social Security Administration (SSA) records include a notation that she was working part-time at a Home Depot as of October 2013.  VA examinations in December 2015 and February 2016 also reflect a history of the Veteran working as a waitress from about June 2015 through September 2015.

Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Poverty thresholds are found at http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  The above history of employment during the appeal period does not appear to exceed the poverty thresholds for 2013 or 2015, and therefore does not preclude the assignment of a TDIU.

With respect to functional impairment associated with the Veteran's service-connected conditions, the May 2010 vocational rehabilitation records stated that the Veteran's depression and spine conditions limit working in high-stress environments, multitasking, working in large groups, concentrating for extended periods, bending, kneeling, stooping, squatting, lifting more than 10 pounds, or sitting or standing for 30 minutes.

An April 2011 VA examiner noted that the Veteran's low back condition resulted in increased tardiness and absenteeism.  She had decreased mobility and strength, as well as problems with lifting, carrying, and reaching.  A May 2016 examiner made similar findings, noting that the Veteran would have difficulty with positions that require more than mild amounts of standing, bending, or lifting.  A June 2016 examiner noted that the Veteran's depressive symptoms presented problems for the Veteran, her coworkers, and her employer.  Her physical health problems and frustration in dealing with them, coupled with depressive symptoms and life circumstances, would have a serious negative impact on employment activities, and her occupational impairments would be barriers to success in the work environment.

In sum, the Veteran has substantial physical limitations based on her low back condition and associated neurologic abnormalities, as well as significant social and psychological limitations associated with her depressive disorder.  The Board finds that this impairment associated with the Veteran's service-connected disabilities, when viewed together with her education and prior work history, would likely preclude her from maintaining gainful employment.  Therefore, a TDIU is appropriate.

IV.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated October 2008, October 2009, and December 2009, prior to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's major depressive disorder, low back condition, and bilateral lower extremity radiculopathy.  

No medical opinion has been obtained to assess the etiology of the Veteran's cervical spine condition.  However, as discussed above, the Board finds that the evidence, which does not indicate an in-service incurrence of the condition, warrants the conclusion that a remand for an opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Service connection for a cervical spine condition is denied.

A rating higher than 50 percent for major depressive disorder is denied prior to March 7, 2010; from that date, a 70 percent rating is granted.

A rating higher than 20 percent for status post L4-5 and L5-S1 fusion with favorable ankylosis prior to April 27, 2011, and a rating higher than 40 percent thereafter, is denied.

Prior to February 17, 2016, a separate rating for left leg radiculopathy is denied; from that date, a rating higher than 20 percent is denied.  

An initial rating higher than 20 percent for right L5 and S1 radiculopathy is denied prior to February 17, 2016; from that date, a 40 percent rating is granted.

A TDIU is granted.





REMAND

The Board finds that additional development of the Veteran's claim for right median nerve neuropathy is necessary before the issue can be adjudicated on the merits.  Specifically, a July 2010 VA examiner diagnosed the condition, but stated that he could not resolve whether this was related to an active duty injury without resorting to speculation.  

However, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  In this case, no such basis was provided, and therefore additional action is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right median nerve neuropathy is etiologically related to service.

Although the examiner should review the file in its entirety, his/her attention is directed to the following evidence:

a.  The Veteran had active service in the U.S. Coast Guard from April 2004 to June 2006.  Her April 2004 enlistment examination was within normal limits.

b.  Service treatment records from November 2005 show the Veteran complained of numbness and tingling in the arms, and that most of the pain radiated from the lower back.

c.  VA records dated December 2008 show the Veteran reported developing intermittent numbness and paresthesias in the right hand about one year ago.  A nerve conduction study and electromyography study were normal.

d.  VA records from March 2009 show the Veteran reported pain in the side of her neck with radiation down her arm, with numbness and tingling in her hand for six to eight months.  She was diagnosed with right supraclavicular area pain with radiculopathy.

e.  A July 2010 VA examination diagnosed median nerve neuropathy, which the Veteran reported as ongoing for the past two and a half years.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Following completion of the above, readjudicate the Veteran's claim for service connection for median nerve neuropathy.  If the claim is not granted, send the Veteran and her representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


